Citation Nr: 1023060	
Decision Date: 06/21/10    Archive Date: 07/01/10	

DOCKET NO.  07-24 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL


Appellant

ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The Veteran had active service from September 1967 to June 
1970.  This included time in Vietnam from May 1968 to May 
1969.  During that time he was primarily a traffic control 
operator with the Headquarters and Headquarters Company of 
the 101st Aviation Battalion (Airborne).  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2006 rating decision of 
the VARO in Seattle, Washington, that denied entitlement to 
the benefit sought.  The case was remanded by the Board in 
October 2009 for further development.  The requested action 
was accomplished and the case has been returned to the Board 
for appellate review.


FINDINGS OF FACT

1.  The evidence of record reveals a number of psychiatric 
diagnoses, including PTSD.  

2.  The Veteran is shown as likely as not to have PTSD due to 
his experiences in Vietnam.  


CONCLUSION OF LAW

The criteria for service connection for PTSD are reasonably 
met.  38 U.S.C.A. §§ 38 U.S.C.A. §§ 1110, 5102, 5103, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2009).  






REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

In light of the allowance of the claim, compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2009)) need not be discussed.  The Board 
notes that there has been essential compliance with the 
mandates of the VCAA throughout the course of the appeal.  

Pertinent Legal Criteria

In general, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  

Regulations also provide that service connection may be 
established when all the evidence of record, including that 
pertinent to service, demonstrates that the Veteran has a 
current disability that was incurred in service.  
38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with the provisions of 
38 C.F.R. § 4.125(b); a link, established by medical 
evidence, between current symptoms and inservice stressors; 
and credible supporting evidence that the claimed inservice 
stressor actually occurred.  38 C.F.R. § 3.304(f).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that for service connection to be awarded, 
there must be:  (1) Medical evidence of a current disability; 
(2) medical evidence, or in certain circumstances, lay 
evidence of inservice incurrence or aggravation of disease or 
injury; and (3) medical evidence of a nexus between the 
claimed inservice disease or injury and the present disease 
or injury.  Coburn v. Nicholson, 19 Vet. App. 427, 431 
(2006); Disabled American Veterans v. Secretary of Veterans 
Affairs, 419 F.3d 1317, 1318 (Fed. Cir. 2005); Shedden v, 
Principi, 381 F.3d 1163 (Fed. Cir. 2004).  Even if the 
Veteran fails to demonstrate any one element, denial of 
service connection will result.  

Factual Background and Analysis

The Board notes that it has thoroughly reviewed all of the 
evidence in the claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting its 
decision, there is no need to discuss in detail all the 
evidence submitted by the Veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380 (Fed. Cir. 2000) (the 
Board must review the entire record, but does not have to 
discuss each piece of evidence).  The analysis below focuses 
on the most salient and relevant evidence, and on what this 
evidence shows, or fails to show, on the claim.  The Veteran 
should not assume that the Board has overlooked pieces of 
evidence that not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).  

The available personnel records show that the Veteran served 
in Vietnam from May 1968 to May 1969.  His principal duty 
assignment there was as an air traffic control operator with 
the Headquarters and Headquarters Company, 101st Aviation 
Battalion (Airborne).  He participated in the following 
campaigns:  Vietnam Counteroffensive Phase IV, Vietnam 
Counteroffensive Phase V, Vietnam Counteroffensive Phase VI, 
and the TET 1969 Counteroffensive.  

The Veteran claims that he has PTSD stemming from his 
experiences in Vietnam.  He has referred to having been 
primarily assigned to Camp Eagle in Vietnam, and being in a 
control tower that was fired on during various enemy attacks.  
He has submitted supporting documentation from other soldiers 
who were stationed with him.  One such service comrade 
recalled that he and the Veteran, as well as other air 
traffic controllers, were periodically deployed to fire 
support bases to serve as points of contact between incoming 
friendly helicopters and US artillery to ensure that American 
helicopters were not shot down.  The individual stated in a 
July 2009 communication that the position had to be manned 
"24\7 with only two people in a potentially dangerous 
situation."  The individual went on to say that the fire 
support bases were "usually on remote mountain tops in the 
jungle with only a small infantry unit as protection.  They 
were subject to attack and penetration by enemy forces."  As 
noted above, the Veteran personnel records disclose that he 
was involved in several different campaigns, notably the TET 
1969 Counteroffensive.  

The record reveals varying psychiatric diagnoses, including 
PTSD.  The Veteran has been seen on a number of occasions in 
the past several years for psychiatric treatment purposes and 
various healthcare personnel have given him a diagnosis of 
PTSD.  

After a longitudinal review of the record, the Board finds 
that service connection for PTSD is reasonably warranted.  
The Board concludes that the Veteran's personnel records are 
sufficient to verify his experience to combat operations 
while serving with the Army in Vietnam in 1968 and 1969.  The 
Board finds that the Veteran's experiences in Vietnam have 
led to his diagnosis of PTSD in the past few years.  As such, 
the Board finds that the claim should be granted.  


ORDER

Service connection for PTSD is granted.  


	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


